FORM VAN−AD029
09/15/2016


                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF ARIZONA


In re:                                                    Case No.: 4:19−bk−04406−BMW

  DAVID K. CROWE and COLLEEN M CROWE                      Chapter: 11
Debtor(s)



   Turbine Powered Technology, LLC                        Adversary No.: 4:19−ap−00260−BMW
Plaintiff(s)

v.

  DAVID K. CROWE
  et al.
Defendant(s)



                                          NOTICE OF HEARING

     NOTICE IS HEREBY GIVEN that:

    A hearing in the above−entitled cause will be held at the U.S. Bankruptcy Court, James A. Walsh Courthouse, 38
S. Scott Avenue, Courtroom 446, Tucson, AZ before the Honorable Brenda Moody Whinery on 4/9/20 at 11:00 AM,
to consider and act upon the following matters:


ORAL ARGUMENTS RE:GARDING THE DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
(COUNTS I − III).


Parties may also appear at 230 N. 1st Avenue, Courtroom 301, Phoenix, AZ.




Date: February 24, 2020

Address of the Bankruptcy Clerk's Office:                 Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                        George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




       Case 4:19-ap-00260-BMW Doc 54 Filed 02/24/20 Entered 02/24/20 11:22:53                           Desc
                            Adversary Notice of Hearing Page 1 of 1
